Judgment of Appellate Division and that of Special Term modified, with costs, by directing judgment in favor of plaintiff solely insofar as she seeks an accounting of the rents and/or profits realized from the rental of the dwelling house and the sale of standing timber and matter remitted to Special Term for an accounting as to these items and, as so modified, affirmed. Plaintiff, as tenant by the entirety, is entitled to an accounting of income realized from the communal property (Hiles v. Fisher, 144 N. Y. 306, 315-316). No opinion.
Concur: Lewis, Ch. J., Conway, Dye, Fbobssel and Van Voobhis, JJ. Desmond, J., dissents and votes to affirm. Taking no part: Fuld, J.